MORROW, Presiding Judge.
The conviction is for violation of the liquor laws of the State; penalty assessed at a fine of $25.00 and confinement in the county jail for sixty days.
Omitting the formal parts, the information reads as follows:
“Bessie Teal, on or about the 10th day of March, A. D., One Thousand Nine Hundred Thirty-six, and before the making and filing of this Information, in the County of Tom Green and State of Texas, did then and there unlawfully being then and there a person lawfully authorized to sell beer for consumption on the premises where sold, to-wit: 515 North Chadbourne Street, in the City of San Angelo, Tom Green County, Texas, did then and there unlawfully have in her possession at and near said premises liquor produced by the process of distillation, to-wit, whisky.”
The evidence heard in the trial court is not brought forward for review, but the legal propositions presented are identical with those before the court in the case of Germillion v. State, No. 18,628 (not yet reported).*
Upon the reasons and authority of the case mentioned, the judgment in the present instance is reversed and the prosecution ordered dismissed.

Reversed and prosecution ordered dismissed.


 (Reported on page 492 of this volume.)